Exhibit 10.10

Grant No.         

THE GAP, INC.

DIRECTOR STOCK UNIT AGREEMENT

The Gap, Inc. (the “Company”) hereby grants to              (the “Director”),
the number of Stock Units under the Company’s 2011 Long-Term Incentive Plan (the
“Plan”) indicated below. This award is subject to all of the terms and
conditions contained in this Director Stock Unit Agreement (the “Agreement”),
including the terms and conditions contained in the attached Appendix A and the
Plan. The date of this Agreement is                             . Subject to the
provisions of Appendix A and of the Plan, the principal features of this award
are as follows:

 

Date of Grant:                        

Number of Stock Units:        

               

Vesting of Stock Units (“Vesting Schedule”):        

   100% of the Stock Units shall be immediately vested upon the Date of Grant.

Your signature below indicates your agreement and understanding that this award
is subject to all of the terms and conditions contained in Appendix A and the
Plan. PLEASE BE SURE TO READ ALL OF APPENDIX A AND THE PLAN, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF THIS AWARD.

IN WITNESS WHEREOF, the Company and the Director have executed this Agreement,
in duplicate, to be effective as of the day and year first above written.

 

      THE GAP, INC.   Date:                           

 

 

My signature below indicates that I understand that this award is subject to all
of the terms and conditions of this Agreement (including the attached Appendix
A) and of the Plan.

 

            DIRECTOR     Dated:                           

 

        Address:  

 

       

 

       

 

 



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF STOCK UNIT GRANT

1. Grant of Stock Units. The Company hereby grants to the Director under the
Plan the number of Stock Units indicated on the first page of this Agreement
subject to the terms and conditions set forth in this Agreement and the Plan.

2. Company’s Obligation to Pay. On any date, a Stock Unit has a value equal to
the Fair Market Value of one Share. Unless and until the Stock Units have vested
in accordance with the Vesting Schedule set forth on the first page of this
Agreement, the Director will have no right to payment of the Stock Units. Prior
to actual payment of any vested Stock Units, Stock Units represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.

3. Payment.

(a) General Rule. Vested Stock Units will be paid to the Director in full Shares
(with the balance, if any, in cash) as soon as practicable (but not more than
ninety (90) days) following the date which is three (3) years from the Date of
Grant, subject to paragraph 5.

(b) Election to Defer Payment. Notwithstanding paragraph 3(a), at the discretion
of the Committee and in accordance with the Plan, Code Section 409A and such
rules established by the Committee, the Director may elect to further defer
delivery of the proceeds due with respect to his or her vested Stock Units by
properly completing and submitting a Stock Unit Deferral Election Form (the
“Election Form”) to the Company in accordance with the directions on the
Election Form and the procedures established by the Committee.

(c) Termination of Service. Notwithstanding paragraphs 3(a) and 3(b), in the
event that the Director incurs a separation from service (within the meaning of
Code Section 409A) for any reason, including, but not limited to, death,
Disability, or Retirement, the vested Stock Units will be paid to the Director
(or in the event of the Director’s death, to his or her estate) as soon as
practicable following the date of such separation from service, except as
provided by paragraph 8, and in each case subject to paragraph 5.

(d) Change in Control. Notwithstanding paragraphs 3(a) and 3(b), in order for
the Committee to determine that the deferral of delivery of the proceeds due
with respect to any vested Stock Units will terminate on account of a change in
control or other similar transaction or event, such change in control or other
similar transaction or event must constitute a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company (as determined in accordance with section
409A(a)(2)(A)(v) of the U.S. Internal Revenue Code of 1986, as amended and
Treasury Regulation Section 1.409A-3(i)(5)). Upon such a termination of the
deferral, the vested Stock Units will be paid to the Director as soon as
practicable following the date of such change in control or other similar
transaction or event (subject to paragraph 5).

4. Death of Director. Any distribution or delivery to be made to the Director
under this Agreement will, if the Director is then deceased, be made to the
Director’s designated beneficiary to the extent such designation is valid under
applicable law. If the Director has not designated a then living beneficiary,
distributions and deliveries will be made to the administrator or executor of
the Director’s estate. Any such administrator or executor must furnish the
Company with (a) written notice of his or her status as transferee, and
(b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

5. Withholding of Taxes. The Director agrees that the Company will withhold a
portion of the Shares scheduled to be issued pursuant to vested Stock Units that
have an aggregate market value sufficient to pay the federal, state and local
income, employment and any other applicable taxes required to be withheld by the
Company or its designated Affiliate, determined at minimum statutory withholding
rates. The Company will only withhold whole Shares and therefore the Director
also authorizes deduction without notice from amounts payable to the Director in
cash in an amount sufficient to satisfy the Company’s remaining tax withholding
obligation. Notwithstanding the previous two sentences, the Director, if the
Company in its sole discretion so agrees, may elect to furnish to the Company
written notice, no more than 30 days and no less than 5 days in advance of the
date the



--------------------------------------------------------------------------------

vested Stock Units are scheduled to be paid (in accordance with paragraph 3), of
his or her intent to satisfy the tax withholding requirement by remitting the
full amount of the tax withholding to the Company on this date. In the event
that Director provides such written notice and fails to satisfy the tax
withholding requirement by the date the vested Stock Units are scheduled to be
paid (in accordance with paragraph 3), the Company shall satisfy the tax
withholding requirement pursuant to the first two sentences of this section.

6. Rights as Stockholder. Subject to paragraph 7, neither the Director nor any
person claiming under or through the Director will have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until certificates representing such Shares have been
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Director. After such issuance, recordation, and
delivery, the Director will have all the rights of a stockholder of the Company
with respect to such Shares.

7. Dividend Equivalents. The Director shall be entitled to receive Dividend
Equivalents paid on Shares underlying the Stock Units. Any Dividends Equivalents
automatically shall be deemed reinvested in Stock Units annually on each
anniversary after the date of grant or, if earlier, the settlement of the Stock
Units (the “Dividend Equivalent Stock Units”). Dividend Equivalent Stock Units
shall be subject to the same terms and conditions as the Stock Units, including
any deferral election.

8. Section 409A. Notwithstanding anything in the Plan or this Agreement to the
contrary, if at the time of the Director’s “separation from service” within the
meaning of Section 409A, as determined by the Company other than due to the
Director’s death (x) the Director is a “specified employee” within the meaning
of Section 409A at the time of such separation and (y) the payment of any vested
Stock Units that become payable as a result of such separation will result in
the imposition of additional tax under Section 409A if paid to the Director on
or within the six (6) month period following the Director’s separation from
service, then the payment of such vested Stock Units will not be made until the
date six (6) months and one day following the date of the Director’s separation
from service, subject to paragraph 5, unless the Director dies following his or
her separation from service, in which case, the vested Stock Units will be paid
in Shares to the Director’s estate upon his or her death, subject to paragraph
5. It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the Stock Units provided under this Agreement or
Shares issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. For
purposes of this Agreement, “Section 409A” means Section 409A of the U.S.
Internal Revenue Code of 1986, as amended, and any proposed, temporary or final
Treasury Regulations and Internal Revenue Service guidance thereunder, as each
may be amended from time to time.

9. No Effect on Service. The transactions contemplated hereunder and the vesting
schedule set forth on the first page of this Agreement do not constitute an
express or implied promise of continued service for any period of time. The
terms of the Director’s service shall not be affected by the grant of this
award.

10. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement must be addressed to the Company, in care of its Legal
Department, at The Gap, Inc., Two Folsom, San Francisco, California 94105, or at
such other address as the Company may hereafter designate in writing. Any notice
to be given to the Director will be addressed to the Director at the address set
forth on the records of the Company. Any such notice will be deemed to have been
duly given if and when enclosed in a properly sealed envelope, addressed as
aforesaid, and deposited, postage prepaid, in a United States post office.

11. Grant is Not Transferable. Except as otherwise expressly provided herein,
this grant, and the rights and privileges conferred hereby, may not be
transferred, assigned, pledged, or hypothecated in any way (whether by operation
of law or otherwise) and may not be subject to sale under execution, attachment,
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate,
or otherwise dispose of this grant, or any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment, or similar process,
this grant and the rights and privileges conferred hereby immediately will
become null and void.

12. Restrictions on Sale of Securities. The Shares issued as payment for vested
Stock Units awarded under this Agreement shall be registered under the federal
securities laws and shall be freely tradable upon receipt. However, the
Director’s subsequent sale of the Shares shall be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.



--------------------------------------------------------------------------------

13. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors, and assigns
of the Company and the Director.

14. Additional Conditions to Issuance of Certificates for Shares. The Shares
deliverable to the Director may be either previously authorized but unissued
Shares or issued Shares that have been reacquired by the Company. Solely for
purposes of Delaware corporate law, par value for the Shares actually delivered
to the Director for the Stock Units will be deemed satisfied by past services
rendered by the Director. The Company shall not be required to issue any Shares
hereunder so long as the Company reasonably anticipates that such issuance will
violate Federal securities law or other applicable law; provided however, that
in such event the Company shall issue such Shares at the earliest possible date
at which the Company reasonably anticipates that the issuance of the Shares will
not cause such violation. For purposes of the previous sentence, any issuance of
Shares that would cause inclusion in gross income or the application of any
penalty provision or other provision of the Code shall not be treated as a
violation of applicable law.

15. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

16. Committee Authority. The Committee will have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Stock Units have vested). All actions taken
and all interpretations and determinations made by the Committee in good faith
will be final and binding upon the Director, the Company, and all other
interested persons. No member of the Committee will be personally liable for any
action, determination, or interpretation made in good faith with respect to the
Plan or this Agreement.

17. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

18. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

19. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the Company and the Director on the subjects covered, including
the Director’s right to receive a grant of stock units under Section 9 of the
Plan. The Director expressly warrants that he or she is not accepting this
Agreement in reliance on any promises, representations, or inducements other
than those contained herein. Modifications to this Agreement or the Plan can be
made only in an express written agreement executed by a duly authorized officer
of the Company. Notwithstanding anything to the contrary in the Plan or this
Agreement, the Company reserves the right to revise this Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of the
Director, to comply with Section 409A of the Code or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A of the
Code in connection with these Stock Units (including settlement or payment
thereof).

20. Amendment, Suspension or Termination of the Plan. By accepting this award,
the Director expressly warrants that he or she has received a right to an equity
based award under the Plan, and has received, read, and understood a description
of the Plan. The Director understands that the Plan is discretionary in nature
and may be modified, suspended, or terminated by the Company at any time.

21. Notice of Governing Law. This grant of Stock Units shall be governed by, and
construed in accordance with, the laws of the State of California without regard
to principles of conflict of laws.

***



--------------------------------------------------------------------------------

THE GAP, INC.

2011 LONG-TERM INCENTIVE PLAN

STOCK UNIT DEFERRAL ELECTION FORM

Complete and return this Election Form if you want to defer the settlement
(payment) of stock units granted to you under The Gap, Inc. 2011 Long-Term
Incentive Plan (the “Plan”).

Stock units that are granted to you under the Plan (“Stock Units”) generally
become payable as soon as practicable after the date which is three (3) years
from the date of vesting (the “Original Payment Date”) in whole shares of common
stock of The Gap, Inc. (the “Company”), with the balance, if any, in cash. Stock
Units are immediately one hundred percent (100%) vested upon the Date of Grant.
The Committee (as defined in the Plan) permits you to defer the settlement of
your Stock Units beyond the Original Payment Date on a tax-deferred basis in
accordance with the terms of the Plan. To achieve this favorable tax result, the
amounts deferred will represent an unfunded and unsecured promise to pay on
behalf of the Company. With respect to any amounts that you defer, you will
become a general, unsecured creditor of the Company, which means that your
deferral remains subject to the claims of the Company’s creditors, and, if the
Company’s assets are insufficient to pay all of its creditors, you may not
receive part or all of your deferral.

Please note that the Plan has been amended to comply with Section 409A of the
Internal Revenue Code (“Section 409A”). As a result, any deferral elections made
with respect to Stock Units must comply with the requirements of Section 409A.
This means that deferral elections can be accepted and become effective only if
the following requirements (the “Deferral Requirements”) are satisfied: (a) the
deferral election must be made at least twelve (12) months before the Original
Payment Date; (b) the deferral election must defer the payment of the Stock
Units for a period of not less than five (5) years from the Original Payment
Date; and (c) the deferral election may not take effect until at least twelve
(12) months after the date on which the election is made.

Notwithstanding the foregoing and any election made hereunder, in accordance
with paragraph 3(c) of the Stock Unit Agreement applicable to your Stock Units,
the vested Stock Units will be paid to you (or in the event of your death, to
your estate) as soon as practicable following the date you incur a Termination
of Service for any reason, including, but not limited to, death, Disability, or
Retirement (as such terms are defined in the Plan); provided, however, that
payment will be made no earlier than six (6) months and one (1) day following
the date of termination to the extent necessary to comply with Section 409A. In
addition, in accordance with paragraph 3(d), of the Stock Unit Agreement
applicable to your Stock Units, the vested Stock Units will be paid to you (or
in the event of your death, to your estate) as soon as practicable following the
date of certain changes in control of the Company or other similar events.

I. PERSONAL INFORMATION (Please Print)

 

Director Name:                                        
                                                         (the “Director”)

II. STOCK UNIT DEFERRAL ELECTION (Choose One)

Payment of the Stock Units indicated below will be made as soon as practicable
following the date you choose below (the “Designated Payment Date”), provided
that the Deferral Requirements are satisfied. This means that your Designated
Payment Date will be given effect only if (a) you complete and return this
Election Form at least twelve (12) months before the Original Payment Date, and
(b) the Designated Payment Date is at least five (5) years from the Original
Payment Date. As noted above, any payment will be made in the form of whole
shares of Company common stock with the balance, if any, in cash.

 

            I DO NOT wish to further defer the settlement (i.e., payment) of the
Stock Units granted to me under the Plan on              (insert year), past the
“Original Payment Date” of                     .    OR             I elect to
defer the settlement (i.e., payment) of the Stock Units granted to me under the
Plan in              (insert year) until                     , 20      (specify
a date that is at least five (5) years from Original Payment Date of the Stock
Units).



--------------------------------------------------------------------------------

   OR

        

   Until I notify the Company otherwise, I elect to defer the settlement of all
Stock Units granted to me under the Plan on or after                     
(insert date of earliest award to be deferred) until the date that is
             years (must be at least five (5) years) from the Original Payment
Date(s) applicable to such Stock Units.

IMPORTANT: Please note that if the Original Payment Date is within twelve
(12) months of the date you complete and return this Election Form then, due to
Section 409A requirements, we cannot accept your deferral election and it will
be deemed null and void. This means that payment of the Stock Units will be made
as soon as practicable after the Original Payment Date regardless of your
deferral election.

Any amounts deferred will be taxable as ordinary income in the year paid. Please
seek advice from your professional tax advisor before making your deferral
election.

III. DIRECTOR SIGNATURE

I acknowledge that I have read and reviewed a copy of the Plan’s prospectus. I
understand that my decision to defer the settlement of Stock Units will make me
only a general, unsecured creditor of the Company. I also understand that the
amounts deferred will be taxable as ordinary income in the year paid. If the
Company determines that it is required to withhold for any taxes, including, but
not limited to, income or employment taxes, prior to the date of deferred
payout, I agree that, if I do not make other arrangements that are satisfactory
to the Committee, in its sole discretion, the Company will withhold from the
amounts due to me. I also understand that, upon receipt of deferred payouts, in
addition to federal taxes, I may owe taxes both (1) to the state where I resided
at the time of making this election and, if different, (2) to the state where I
reside when I receive a deferred payout.

The Committee shall have the discretion to make all determinations and decisions
regarding this deferral election. To the extent the Committee determines that
this election does not comply with applicable laws, now or in the future, this
election shall be null and void. In such an event, amounts deferred shall be
settled (1) immediately if the Original Payment Date already has occurred, or
(2) upon the Original Payment Date if in the future.

By signing this Election Form, I authorize implementation of the above
instructions. I understand that the deferral elections that I have made on this
Election Form are generally irrevocable and may not be changed in the future
except in accordance with the requirements of Section 409A and the procedures
specified by the Committee.

 

DIRECTOR   Signed:  

 

   Date:  

 

Agreed to and accepted:   THE GAP, INC.   By:  

 

   Date:  

 

Title:  

 

    

 

2